Title: From Thomas Jefferson to C. W. F. Dumas, 9 June 1788
From: Jefferson, Thomas
To: Dumas, Charles William Frederick


          
            
              Sir
            
            Paris June 9. 1788.
          
          I have the honor of inclosing to you a state of such articles of intelligence as I received by the last packet which may be interesting in Europe. I stated them for the publisher of an English and American gazette printed here in English once a week, which begins and deserves to be read. If you think any of these articles worth inserting in the Leyden gazette, you will be so good as to put them into the shape proper for that paper.—I have not thought it well to mention that in the fray at New York Mr. Jay, and Baron Steuben were among those wounded by the stones of the mob. Indeed the details of that affair must be still greatly abridged to bring it within the compass of the Leyden gazette.
          I write you none of the news of this country, because if I did you would probably not receive my letter. I shall therefore only add assurances of the esteem & attachment with which I have the honor to be Sir Your most obedient humble servt.,
          
            Th: Jefferson
          
        